If the value of the mules exceeded $200, the justice court did not have jurisdiction of the suit (article 5, § 19, of the Constitution); and, if it did not, the county court did not, by the appeal to it, acquire jurisdiction thereof. Cotulla v. Goggan, 77 Tex. 32, 13 S.W. 742; Schwartz v. Fries, 31 S.W. 214; Smith v. Carroll, 28 Tex. Civ. App. 330,66 S.W. 863. But, in determining the questions as to jurisdiction, both the justice court and the county court were bound to assume the value of the mules to be as alleged in appellant's pleadings, in the absence of pleading and proof by appellee that they were of greater value than $200, and that appellants had falsely alleged their value to be only $180 for the purpose of conferring jurisdiction it did not in fact have of the suit upon the justice court. Dwyer v. Bassett, 63 Tex. 274; Houston Ice Brewing Co. v. North Galveston Imp. Co., 29 Tex. Civ. App. 40,67 S.W. 1079; Graham v. Roder, 5 Tex. 141; Baker v. Guinn,4 Tex. Civ. App. 539, 23 S.W. 604.
Having found that appellants acted in good faith in alleging the value of the mules to be $180, the county court should have treated the allegation as conclusively establishing that to be their value, so far as the question as to jurisdiction was concerned, notwithstanding he may have believed from testimony before him that their value was in excess of $200. As that court erred in dismissing the cause, and in refusing instead to render judgment for appellants for the amount due on the note, to wit, the sum of $173.75, its judgment will be reversed, and *Page 349 
judgment will be here rendered that appellants have and recover of appellee said sum of $173.75, together with interest thereon from April 1, 1916, at the rate of 10 per cent. per annum, and the costs of this court and the courts below.
Appellants were not entitled in the county court to a foreclosure of the mortgage lien, because they abandoned their claim of a right thereto after the cause, by the appeal, was transferred to that court.